DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the empty boxes in figures 1-4 need to be textually labeled. The function of each empty box, in case of a method of operation, needs to be described. Also, if the empty boxes represent a structural item, the name of said item needs to be added.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 is written as an apparatus claim without a list of components. The only element of claim 11 is the exact same module as the one already recited in claim 1. Applicant is trying to claim an intended use for the power module of claim 1; the intended use of an apparatus is not given any patentable weight. Applicant needs to amend claim 11 to include other components besides the power module.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al (US Publication 20110286185).
Claims 1, 9-10, and 17, Abe et al teaches a power unit 4 comprising power module 400 that includes a plurality of semiconductor switches 51-56; input contacts for receiving an input current/voltage signal for operating the plurality of semiconductor switches (see fig. 1, battery 9 applies needed voltage/current to the power module 400; and control electronics 900 for controlling the operating state of the plurality of semiconductor switches to generate an output current which is directed to motor 2 through a output contact, wherein the control electronics generates gate control signals for the plurality of semiconductor switches based on a plurality of parameters such as position of the motor, detected current, torque, and/or temperature (see for example items 8, 92, 93, 46).
Claims 2 and 3, Abe et al teaches for example in paragraphs 109 and 111 that the control electronics can have an adjustable impedance by adjusting the wiring size between elements.
Claims 4 and 12, Abe et al describes control electronics 900 comprising an integrated circuit 92 that receives and interprets feedback information.
Claims 5 and 13, Abe et al describes microcomputer 94 for outputting control signals to semiconductor switches 51-56 through pre-drivers 91, the specific commutation or energization sequence of the plurality of semiconductor switches is pre-stored in the microcomputer.
Claims 6 and 14, Abe et al teaches modifying the energization sequence (ON/OFF state of the switches) based on the detected information (torque, position, voltage, and/or current), see the description of fig. 1 and the plurality of sensors.
Claims 7 and 15, Abe et al teaches at least that resistors 46 are used to detect the current through the semiconductor switches 51-56.
Claims 8 and 16, Abe et al teaches that the power electronics 900 receives different parameters such as temperature of the switches and current through the switches that would require the motor controller to adjust the current/voltage outputted to the motor in order to protect the system (see fig. 1 and the description of current feedback from resistors 46 as well as paragraph 102)
Claim 11, Abe et al describes in fig. 1 that semiconductor switches 51-56 are incorporated to form an inverter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 form describe other power modules including a plurality of semiconductor switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846